DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendment/arguments filed on 06/03/2021. This action is made FINAL.

Allowable Subject Matter
Claims 1-9, 11-23 and 28-30 allowed.  These claims are allowed since they were amended to overcome the 112(b) rejection.
Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch et al. (CN 107295516 A – English translation) in view of Zeng et al. (CN 210011725 U – English translation).

Claim 24. Van Wiemeersch et al. disclose a communication system (read as remote access system comprises a controller on the vehicle, controller in wireless communication with the intelligent electronic key (Background section)), comprising: 
a transmitter arranged in remotely controllable functional key (read as remote access system comprises a controller on the vehicle, controller in wireless communication with the intelligent electronic key (Background section)), wherein the transmitter further includes an idle mode, a transmitting mode and a receiving mode; and 
a receiver arranged in a vehicle (read as remote access system comprises a controller on the vehicle, controller in wireless communication with the intelligent electronic key (Background section). The vehicle must include a receiver to receive the signal from the remote key.), 
wherein the receiver further includes an idle mode, a transmitting mode and a receiving mode, wherein when the transmitter is configured to operate in a transmitting (read as receiving information or use the same frequency transmitting and receiving information under the full-duplex or half-duplex mode capability (Background section). These steps represent the half-duplex function.); 
wherein a communication between the transmitter and the receiver is operated by a half-duplex mechanism (read as receiving information or use the same frequency transmitting and receiving information under the full-duplex or half-duplex mode capability (Background section)).
Van Wiemeersch et al. do not explicitly disclose and idle mode. However, in the related field of endeavor Zeng et al. disclose: …capable of switching five different working mode via firmware, to satisfy all kinds of demands. is an analog card, the initiator /PCD, target card /PICC, low power, standby, respectively. or switching working mode according to the command of the main controller (SCM) and PN532 internal state (English translation). The idea of, a wireless key functioning in half-duplex or idle mode, is clearly disclosed by Zeng et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Van Wiemeersch et al. with the teaching of Zeng et al. in order to be able to switch a wireless key to an idle mode. The motivation is related to saving power.

Claim 26. The communication system of claim 24, the combination of Van Wiemeersch et al. and Zeng et al. teaches,
wherein the communication includes a peer-to-peer communication (Van Wiemeersch et al.: FIG. 1, Connection between control key 110 and vehicle 102 is a peer-to-peer link and could use any of sated short distance communication protocols a Bluetooth module, a ZIGBEE transceiver, WiFi transceiver, an IrDA transceiver, an RFID transceiver, etc.)).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Wiemeersch et al. (CN 107295516 A – English translation) and Zeng et al. (CN 210011725 U – English translation) in view of Lu et al. (CN 107016757 A – English translation).

Claim 25. The communication system of claim 24, the combination of Van Wiemeersch et al. and Zeng et al. teaches,
wherein the transmitter and the receiver include a LPWAN module (Van Wiemeersch et al.: read as a ZIGBEE transceiver (Wiemeersch et al. – English translation). ZIGBEE is LPWAN module), 
the combination of Van Wiemeersch et al. and Zeng et al. does not explicitly disclose
and wherein the LPWAN module includes one of LoRa, Sigfox, LTE Cat-M and LTE NB-IoT protocols.
However, in the related field of endeavor Lu et al. disclose: LoRa communication protocol in the car remote control key (Abstract). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Van Wiemeersch et al. and Zeng et al. with the teaching of Lu et al. so that the search range of the remote control key is increased, meanwhile, the use security of the remote control key is improved and convenience is provided for the user for searching the car. (Lu et al.: Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646